
	

114 HR 2391 IH: Medicaid Generic Drug Price Fairness Act of 2015
U.S. House of Representatives
2015-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2391
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2015
			Mr. Cummings (for himself and Ms. Norton) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to require the payment of an additional rebate to the
			 State Medicaid plan in the case of increase in the price of a generic drug
			 at a rate that is greater than the rate of inflation.
	
	
 1.Short titleThis Act may be cited as the Medicaid Generic Drug Price Fairness Act of 2015. 2.Applying the medicaid additional rebate requirement to generic drugs (a)In generalSection 1927(c)(3) of the Social Security Act (42 U.S.C. 1396r–8(c)(3)) is amended—
 (1)in subparagraph (A), by striking The amount and inserting Except as provided in subparagraph (C), the amount; and (2)by adding at the end the following new subparagraph:
					
						(C)Additional rebate
 (i)In generalThe amount of the rebate specified in this paragraph for a rebate period, with respect to each dosage form and strength of a covered outpatient drug other than a single source drug or an innovator multiple source drug, shall be increased in the manner that the rebate for a dosage form and strength of a single source drug or an innovator multiple source drug is increased under subparagraphs (A) and (D) of paragraph (2), except as provided in clause (ii).
 (ii)Special rules for application of provisionIn applying subparagraphs (A) and (D) of paragraph (2) under clause (i)— (I)the reference in subparagraph (A)(i) of such paragraph to 1990 shall be deemed a reference to 2014;
 (II)subject to clause (iii), the reference in subparagraph (A)(ii) of such paragraph to calendar quarter beginning July 1, 1990 shall be deemed a reference to the calendar quarter in which the average manufacturer price for the drug is the lowest during the 12-calendar quarter period ending on September 30, 2014;
 (III)subject to clause (iii), the reference in subparagraph (A)(ii) of such paragraph to September 1990 shall be deemed a reference to the last month of such calendar quarter; (IV)the references in subparagraph (D) of such paragraph to paragraph (1)(A)(ii), this paragraph, and December 31, 2009 shall be deemed references to subparagraph (A), this subparagraph, and December 31, 2014, respectively; and
 (V)any reference in such paragraph to a single source drug or an innovator multiple source drug shall be deemed to be a reference to a drug to which clause (i) applies. (iii)Special rule for certain noninnovator multiple source drugsIn applying paragraph (2)(A)(ii)(II) under clause (i) with respect to a covered outpatient drug that is first sold as a drug other than a single source drug or an innovator multiple source drug after the date that is 3 years before the date of the enactment of this subparagraph, such paragraph shall be applied—
 (I)by substituting the applicable quarter for the calendar quarter beginning July 1, 1990; and (II)by substituting the last month in such applicable quarter for September 1990.
 (iv)Applicable quarter definedIn this subsection, the term applicable quarter means, with respect to a drug described in clause (iii), the fifth full calendar quarter in which the drug is sold as a drug other than a single source drug or an innovator multiple source drug..
 (b)Effective dateThe amendments made by subsection (a) shall apply to rebate periods beginning after December 31, 2014.
			
